IN THE UNITED STATES DISTRICT COURT

  

FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

     

Clerk U.S Dist

Greenkbor sen eour
een

GREENSBORO DIVISION

  

FILE NO. 1:20-CV-786-NCT-JLW

 

SHARON RENEA BLACKMON )

Plaintiff, )

vs. ) PLAINTIFF’S OPPOSITION TO

STATE OF NORTH CAROLINA, ) DEFENDANTS’S MOTION TO DISMISS

DEPARTMENT OF HEALTH & ) OR FOR SUMMARY JUDGEMENT
HUMAN SERVICES, )
)

Defendant

 

NOW COMES Plaintiff, Sharon Renea Blackmon, who hereby submits this Opposition to Defendant’s
Motion to Dismiss or for Summary Judgement. In support of this opposition, Plaintiff relies upon its
Memorandum of Law in Opposition to Defendant's Motion to Dismiss or for Summary Judgement,

filed contemporaneously with this motion, which sets forth why denial is appropriate.

Respectfully submitted this 16" day of November 2020.

 

5952 Bluestem Circle

Greensboro, NC. 27405
(336) 954-7936

srblackmon@hotmail.com

Case 1:20-cv-00786-NCT-JLW Document11 Filed 11/16/20 Page 1of5
 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
GREENSBORO DIVISION
FILE NO. 1:20-CV-786-NCT-JLW

 

SHARON RENEA BLACKMON }
Plaintiff, )
vs. ) MEMORANDUM OF LAW IN OPPOSITION TO
STATE OF NORTH CAROLINA, ) DEFENDANTS’S MOTION TO DISMISS
DEPARTMENT OF HEALTH & ) OR FOR SUMMARY JUDGEMENT
HUMAN SERVICES, }
Defendant )

 

NOW COMES Plaintiff, Sharon Renea Blackmon, who hereby submits this Memorandum of Law in
Opposition to Defendant's Motion to Dismiss or for Summary Judgement.

FACTUAL BACKGROUND OF CASE

Plaintiff fited a complaint on August 28, 2020 alleging two causes of action: (1) dismissal of employment
in retaliation for engaging in protected activity under the Fair Labor Standards Act (FLSA), 29 U.S.C. 215
and (2) interference with use of leave when she was dismissed from employment while out on teave
protected under the Family Medical Leave Act (FMLA), 29 U.S.C. 2601. Defendant was properly served
on September 1, 2020 with an answer due by September 22, 2020. On September 22, 2020, Defendant
requested and was granted a 30-day extension, up to and including October 22, 2020, to answer or
respond to the complaint.

On October 22, 2020, Defendant filed a motion to dismiss or for summary judgement against Plaintiff's
FLSA retaliation and FMLA interference claims, alleging Plaintiff waived and released those claims by
entering into valid and enforceable settlement agreements with Defendant. Defendant reties upon
Judicial notice and exceptions to consideration of matters outside the complaint, as a basis to introduce
extrinsic evidence, for the court to review in considering Defendant’s mation. For the foregoing reasons
discussed below and all the other reasons discussed in Plaintiff's complaint, the Defendant’s Motion to
Dismiss or for Summary Judgement, should be denied.

Case 1:20-cv-00786-NCT-JLW Document 11 Filed 11/16/20 Page 2 of 5
LEGAL STANDARD OF REVIEW

 

RULE 12{d)

A 12(b)(6) motion to dismiss for failure to state a claim, which contains matters outside the complaint,
that are presented to and not excluded by the Court, must be treated as one for summary judgement
pursuant to FRCP 12(d). And all parties must be given a reasonable opportunity toe present all the
material that is pertinent to the motion.

ARGUMENT

1. Defendant's motion to dismiss should be denied because the Court should not look beyond the
confines of the complaint itself in deciding motion to dismiss. See MacArthur v. San Juan, 309
F.3d 1216, 1221 (10" Cir. 2002). There was no mention or reference of any settlement
agreements contained within or attached to the Plaintiff's complaint. Any written or oral
evidence in support of or in opposition to the pleading that provides some substantiation for
and does not merely reiterate what is said in the pleadings constitutes matters outside the
pleading. See Gibb v. Scott, 958 F.2d 814, 816 (8" Cir. 1992). The two alleged settlement
agreements are written evidence in opposition to the Plaintiff’s complaint, is beyond the
confines of the complaint, constitutes matters outside the pleading, and therefore should be
excluded by the Court.

2. Defendant's motion to dismiss should be denied because the exceptions to the rule, Courts may
not consider any evidence outside the complaint during a 12(b)(6) motion to dismiss, do not
apply under these circumstances. Courts may consider official public records and documents
sufficiently referred to in the complaint so as long as the authenticity of the documents are not
disputed. See Phillips.v. LCI, Int’l, Inc., 190 F3d 609, 618 (4 Cir. 1999). The first alleged
settlement was a private agreement between two parties that was never approved by the
Courts. There is no public record of the first alleged settlement agreement; therefore, it should
be excluded by the Court. There is public record of the existence of a second settlement
agreement approved by the Court. However, both settlement agreements (private and public},
are in dispute as to whether the plaintiff legally waived and released all claims under the FLSA
and FMLA and therefore both should be excluded by the Court.

3. Defendant's motion for summary judgement should be denied because no discovery has begun
which would allow Piaintiff adequate time to gather the evidence needed to properly oppose
the motion. Defendant's motion for summary judgement is premature at this stage and should
be denied or in the interim, stayed until discovery is completed.

 

 

Case 1:20-cv-00786-NCT-JLW Document 11 Filed 11/16/20 Page 3 of 5
 

4. Arguendo, Defendant’s motion to dismiss and for summary judgement should be denied
because Plaintiff's FMLA and FLSA rights cannot be waived and released without prior approval
by the Caurt or the U.S, Department of Labor. See Taylor v. Progress Energy 415 F.3d 364 (4
Cir. 2007). The first settlement agreement was private and not approved by the Court or the U.S.
Department of Labor. The second settlement which was approved by the Court, only settled a
wage and hour claim, it did not address the separate issue of retaliation for filing a complaint or
the FMLA interference claim.

CONCLUSION

For the reasons set forth herein, Defendant's Motion to Dismiss or For Summary Judgement
should be denied because (1) the court accepts all well-pled facts as true and if true,
demonstrate a claim that the Plaintiff may plausibly be entitled to relief, (2) the extrinsic
evidence are matters outside the complaint and should be excluded by the court, (2) if evidence
is allowed, the motion should be one for summary judgement, and (3) summary judgement
before any discovery has begun is premature and should be denied.

Respectfully submitted this 16% day of November 2020.

 

5952 Bluestem Circle

Greensboro, NC. 27405

(336) 954-7936
srblackmon@hotmail.com

Case 1:20-cv-00786-NCT-JLW Document11 Filed 11/16/20 Page 4 of 5
 

CERTIFICATE OF FILING AND SERVICE

The undersigned hereby certifies that on the 16% day of November 2020, | filed the
foregoing OPPOSITION TO DEFENDANT'S MOTION TO DISMISS OR FOR SUMMARY
JUDGEMENT along with the MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANT'S
MOTION TO DISMISS OR FOR SUMMARY JUDGEMENT with the Clerk of Court.

| hereby certify that | have mailed the document to Defendant's attorney:

Joseph E. Eider

Special Deputy Attorney General
NC State Bar No. 28507

NC Department of Justice

P.O. Box 629

Raleigh, NC. 27602

This 16" day of November 2020

 

Sharon Refea Blackmon, Prose

5952 Bluestem Circle
Greensboro, NC, 27405

(336) 954-7936

srblackmon@hotmail.com

 

86-NEFIJEW Document 11 Filed 11/16/20 Page 5of5
